Citation Nr: 1035449	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-42 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for tension migraine 
headaches. 

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served from June 1973 to June 1988 in the 
Pennsylvania Army National Guard.  He had a period of active duty 
for training (ACDUTRA) from August 1973 to February 1974; June 
and July 1974; August 1975; July 1976; July and August 1977; July 
1978; July 1979; July and August 1980; June 1981; June 1982; June 
1983; June and July 1984; July 1985; July 1986; and February 
1987.  He had a period of inactive duty for training (INACDUTRA) 
in October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of July 2003 and July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Control of this case was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania. 

Historically, a May 2003 Board decision granted service 
connection for bilateral hearing loss.  The grant was effectuated 
by a July 2003 rating decision which assigned an initial 
noncompensable disability rating, but also granted service 
connection for tinnitus which was assigned a 10 percent 
disability rating, and denied entitlement to pension benefits.  
In September 2003 the Veteran expressed disagreement with the 
initial noncompensable rating assigned by his service-connected 
bilateral hearing loss.  The July 2004 rating decision denied 
service connection for PTSD, a back disorder, and tension 
migraine headache, and also denied a total disability rating 
based on individual unemployability due to service-connected 
disabilities. 

The case was remanded in September 2008 for procedural and 
evidentiary development.  The case has now been returned for 
appellate consideration. 

In June 2010, the Veteran submitted additional evidence, 
consisting of a duplicate copy of a 2003 VA audiology evaluation 
and duplicate private audiology evaluations in April 2000, and 
January and July 2002, without a waiver of the right to have the 
evidence initially considered by agency of original jurisdiction.  
Since the evidence is not more than duplicate copies of evidence 
already on file, there is no need to refer this evidence to the 
RO for initial consideration.  See generally 38 C.F.R. § 20.1304.   


FINDINGS OF FACT

1.  The Veteran did not serve in a combat zone, did not engage in 
combat, PTSD was not diagnosed during service, and it is not 
alleged that PTSD is the result of an assault upon the Veteran or 
as a result of hostile military or terrorist activity.  

2.  There is no credible corroborating evidence of an inservice 
stressor and it is not now shown that the Veteran has PTSD, or 
that any acquired psychiatric disorder that he may now have bears 
any relationship to or with his service-connected bilateral 
hearing loss.   

3.  Current disability of the back is first documented years 
after termination of the Veteran's service, is unrelated to 
disease or injury during any period of ACDUTRA or any injury 
during INACDUTRA.  

4.  Headaches are not shown to be related to disease or injury 
during any period of ACDUTRA or any injury during INACDUTRA. 

5.  VA audiometric testing in June 2000 and March 2003 revealed 
level I hearing acuity in the right ear and level II hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by ACTUTRA or incurred due to injury 
during INACDUTRA and is not proximately due to or aggravated by 
service-connected bilateral hearing loss.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.310 
(2009). 

2.  A back disorder was not incurred in or aggravated by ACTUTRA 
or incurred due to injury during INACDUTRA.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304 (2009).

3.  Headaches were not incurred in or aggravated by ACTUTRA or 
incurred due to injury during INACDUTRA.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.304 (2009).  

4.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify and to assist a claimant in 
developing information and evidence needed for claim 
substantiation.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159. 

Duty to Notify

When a substantially complete claim application is received, the 
claimant will be notified of: (1) information and medical or lay 
evidence needed for claim substantiation;, (2) what portion 
thereof VA will obtain; and (3) what portion the claimant is to 
provide (Type One, Type Two, and Type Three notices, 
respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  The five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 
WL 1016989 (C.A. Fed. 2007).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Following the Board 2008 remand, the RO complied by sending the 
Veteran a letter in November 2008, providing information, as to 
what was necessary to substantiate the claims for service 
connection, including service connection for PTSD, i.e., evidence 
of injury or disease during service; evidence of current 
disability; and evidence of a relationship between these two.  
There was also notification that VA would obtain service records, 
VA records, and records from other Federal agencies, and that the 
claimant could submit private medical records or authorize VA to 
obtain them on the claimant's behalf.  There was also 
notification of how VA determined disability ratings and 
effective dates.   

While the November 2008 notification did not precede the initial 
adjudication of the claims, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured by 
notification followed by readjudication.  See Mayfield v. 
Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
122-24 (2004).  In this case the notification was prior to 
readjudication of the claims in the Supplemental Statement of the 
Case (SSOC) dated in November 2009.  

In sum, there has been substantial compliance with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five 
elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

As to the increased rating claim, the case was remanded by the 
Board in 2008 to afford the Veteran with VCAA compliance with the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the appeal arises from the Veteran's disagreement with 
the initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case as to the increased 
rating claim adjudicated herein. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records for claim 
substantiation.  The Veteran's service treatment records, VA 
outpatient treatment (VAOPT) records, and private clinical 
records are on file.  He declined the opportunity to testify in 
support of his claims.  

The case was remanded in 2008 to obtain VAOPT records and records 
of the Social Security Administration.  These have been obtained 
and are now on file.  The case was also remanded to provide the 
Veteran with an up-to-date VA rating examination to determine the 
severity of his service-connected bilateral hearing loss.  As 
noted in the November 2009 SSOC, the Veteran failed without good 
cause being show, to attend an examination scheduled in May 2009.  

Also, the case was remanded in 2008 to provide the Veteran with 
appropriate VCAA as to his claim for service connection for PTSD 
and corrective notice as to the holding of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, 
there has been substantial compliance with the Board's 2008 
remand.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records show that an August 1982 
quadrennial examination was negative as to the Veteran's 
psychiatric status, his back, and any headaches.  In an adjunct 
medical history questionnaire he denied having or having had 
frequent or severe headaches; dizziness or fainting spells; head 
injury; palpitation or pounding heart; arthritis, rheumatism or 
bursitis as well as any bone or other joint deformity; recurrent 
back pain, epilepsy or fits; frequent trouble sleeping, 
depression or excessive worrying; loss of memory or amnesia; 
nervous trouble of any sort; and periods of unconsciousness.  

In October 1984, while on INACDUTRA the Veteran stumbled while 
carrying a mortar tube, striking the right side of his head on 
the mortar.  He was evacuated to a private hospital where he was 
treated with suturing of the wound and released.  

In May 1986 medical personnel were called to a wooded area to 
evaluate the Veteran.  A companion stated that the Veteran had 
bent over to pick up something and then fell and began shaking.  
When medical assistance arrived he was displaying clonic 
movements of upper extremities, coughing, gagging, and was non-
responsive.  He was not oriented as to person, place or time.  He 
was easily startled by anyone approaching him.  He was evacuated 
on a stretcher.  The assessment was that he held his head 
occasionally and remained disoriented times three and was less 
combative.  He denied any pain and there was no evidence of 
trauma from his fall.  The impression was that a seizure disorder 
was to be ruled out. He was evacuated for further medical 
evaluation.  

A private March 1999 CT scan of the Veteran's head was negative. 

Private clinical records show that in March 2004 the Veteran's 
personal medical history was significant for depression. He now 
felt like killing himself.  He had a history of a self-inflicted 
gunshot wound in 1970.  

Private clinical records include X-rays in August 2004 which 
revealed minimal kyphosis of the thoracic spine with mild 
spondylotic change to include moderate end-plate bridging and 
spurring at T11 -12 but without any acute process.  In the lumbar 
spine there were mild degenerative changes and disc space 
narrowing at L4-5 and L5-S1.   

An August 2004 VAOPT record shows that the Veteran reported 
having hurt his back at some unspecified time during his military 
service while lifting very heavy pots in the kitchen.  Numerous 
VAOPT records show treatment of the Veteran in 2004 for 
complaints of depressive and a depressive disorder but he 
repeatedly denied having flashbacks. 

Private clinical records show that the Veteran reported that his 
back pain began in 1985.  Also, a private clinical record in 
September 2007 shows that the Veteran had hypertension.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, not every manifestation 
of joint pain during service will permit service connection for 
arthritis which is first shown as a clear-cut clinical entity at 
some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Other Service

To establish basic eligibility for veterans benefits based on a 
period of duty as a member of the Army National Guard of any 
State, a claimant must show either that he was ordered into 
Federal service by the President of the United States, or that 
his duty was performed under the provisions of statutes governing 
active duty for training.  10 U.S.C.A. § 12401; 32 U.S.C.A. §§ 
316, 502, 503, 504, 505.  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).   

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  The term 
"active military, naval, or air service" includes active duty, as 
well as any period of active duty for training (ACDUTRA) during 
which an individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B) (2009).  

The term "active duty for training" mean, in part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or, in the case of members of the National Guard or Air 
National Guard of any state, full-time duty under certain 
provisions of the law.  38 U.S.C.A. § 101(22)(A) and (C); 38 
C.F.R. § 3.6(C) (2009).  

The term "inactive duty for training" means duty, other than 
full-time duty, prescribed for Reserves or in the case of a 
member of the National Guard or Air National Guard of any State, 
duty other than full-time duty under certain provisions of the 
law and in the case of a member of the National Guard or Air 
National Guard of any State, duty other than full-time duty under 
certain provisions of the law.  38 U.S.C.A. § 101(23)(A); 38 
C.F.R. § 3.6(D) (2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002). 

Even if a person has had a period of active duty, that service 
alone does not make the claimant a "veteran" for the purpose of 
the application to any period of service which is ACDUTRA or 
INACDUTRA the presumption of soundness upon service entrance, the 
presumption of aggravation (of a pre-existing disorder) or the 
presumption of service incurrence of chronic diseases which are 
generally applicable to veterans who had active duty.  See 
generally Smith v. Shinseki, No. 08-1667, slip op. (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (citing Acciola v. 
Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA 
and no active service, as standing for the proposition that 
without previously established veteran status, the presumptions 
of service connection and sound condition are inapplicable).  

"[I]n light of the absence of evidence of an examination made 
contemporaneous with [entry into a period of ACDUTRA] the 
presumption of sound condition could not apply."  Smith v. 
Shinseki, No. 08-1667, slip op. at 7 (U.S. Vet.App. Aug. 17, 
2010); 2010 WL 3222811 (Vet.App.). 

"[W]e hold that, where a claim is based on a period of active 
duty for training, the presumption of aggravation under 
[38 U.S.C.A. ]§ 1153 is not applicable."  Smith v. Shinseki, No. 
08-1667, slip op. at 10 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 
3222811 (Vet.App.).  

"[T]he presumption [sic] of aggravation is not applied to 
persons whose claims are based on a period of active duty for 
training."  Smith v. Shinseki, No. 08-1667, slip op. at 9 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.).  Rather, 
under 38 U.S.C. § 101(24)(B) there must be "direct evidence both 
[sic] that a worsening of the condition occurred during the 
period of active duty for training and [sic] that the worsening 
was caused by [sic] the period of active duty for training.  
Smith v. Shinseki, No. 08-1667, slip op. at 10 (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (See also footnote 6 
at page 10 of Smith v. Shinseki, No. 08-1667, slip op. at 8 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) stating that 
the same hold true for periods of INACDUTRA). 

"When a claim for service connection is based only on a period 
of active duty for training, there must be evidence that the 
appellant became disabled as a result of a disease or injury 
incurred or aggravated in the line of duty during the period of 
active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24); 
38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) 
(citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence 
of such evidence, the period of active duty for training would 
not qualify as 'active military, naval, or air service,' and the 
appellant would not qualify as a 'veteran' by virtue of the 
active duty for training alone.  38 U.S.C. § 101(2), (24); see 
Acciola, 22 Vet. App. at 324."  Smith v. Shinseki, No. 08-1667, 
slip op. at 5 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 3222811 
(Vet.App.).  

"W]e [] hold, that a claimant whose claim is based on a period 
of active duty for training can never [sic] be entitled to the 
presumption of service connection.  By definition, the 
presumption of service connection applies where there is no 
evidence that a condition began in or was aggravated during the 
relevant period of service.  By contrast, for a claimant whose 
claim is based on a period of active duty for training to 
establish entitlement to benefits, there must be some evidence 
that his or her condition was "incurred or aggravated" during the 
relevant period of service.  38 U.S.C. § 101(24)(B).  These 
circumstances are necessarily mutually exclusive-it is not 
possible for there to be both no evidence and some evidence of 
in-service incurrence of a condition."  Smith v. Shinseki, No. 
08-1667, slip op. at 8 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 
3222811 (Vet.App.) (See also footnote 4 at page 8 of Smith v. 
Shinseki, No. 08-1667, slip op. at 8 (U.S. Vet.App. Aug. 17, 
2010); 2010 WL 3222811 (Vet.App.) stating that the same hold true 
for periods of INACDUTRA).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 



PTSD

To establish service connection for PTSD, a veteran must satisfy 
three evidentiary requirements.  First, a current medical 
diagnosis of PTSD.  Second, credible evidence of the occurrence 
of the stressor.  Third, medical evidence of a causal nexus 
between the specific claimed in-service stressor and the current 
PTSD symptomatology.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

"If the claimed stressor is not combat[]related, the appellant's 
lay testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be corroborated 
by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  "Credible supporting evidence" is not 
limited to service department records, but can be from any 
source.  See Cohen, 10 Vet. App. at 147. 

Recently, 38 C.F.R. § 3.304(f)(3) was amended to relax the 
requirement of corroborating evidence of an inservice stressor in 
cases in which PTSD is diagnosed during service.  However, 
because PTSD was not diagnosed during service in this case, that 
amendment is not applicable here. 

An opinion by a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor. Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (addressing a claim for service connection for PTSD based 
on a combat stressor).  "[M]ore than medical nexus evidence is 
required to fulfill the requirement for 'credible supporting 
[stressor] evidence.'" Id. 

Service connection for PTSD under 38 C.F.R. § 3.304(f) requires 
evidence of a stressor and a diagnosis of PTSD.  These are 
mandatory criteria and are not optional, i.e., a distinct means 
for establishing service connection separate from the general 
provisions of service connections set forth in 38 C.F.R. § 3.303.  
This very matter was recently addressed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

In Arzio v. Shinseki, No. 2009-7107, slip op. at 2 (Fed.Cir. 
April 19, 2010); 2010 WL 1540169 (Fed.Cir.) the Federal Circuit 
noted that the appellant "argued that [38 C.F.R. §§ 3.303 and 
3.304(f) provide alternative methods by which a veteran may 
obtain service-connected benefits for PTSD."  Further, "there 
is nothing in [38 C.F.R. § ]3.303 -- which is a broad regulatory 
provision addressing general service connection principles--that 
suggests that a veteran can establish service connection for PTSD 
without meeting the criteria enumerated in [38 C.F.R. 
§ ]3.304(f)."  Arzio, at 3.  

In sum, the Federal Circuit held that "when [38 C.F.R. §§ ]3.303 
and 3.304 are read together, it is evident that they do not 
provide alternative methods of establishing service connection, 
but instead work in tandem to delineate the circumstances under 
which a veteran can establish service connection for PTSD."  
Arzio, at 4.  "Simply put, while [38 C.F.R. § ]3.303 mandates 
that there be a link between a current disability and military 
service, [38 C.F.R. § ]3.304(f) sets forth the evidence 
necessary, in the context of claims for PTSD disability 
compensation, to establish that link."  Arzio, at 4.  

The Veteran alleges that his hearing loss caused him to lose 
consciousness and to require medical attention, which led to his 
development of PTSD.  The service treatment records show that 
this event occurred in May 1986.  Even this record shows only 
that a seizure disorder was suspected.  On the other hand, the 
service records show that he was not on active duty or ACDUTRA 
during May 1986.  Thus, even if this event did occur as the 
Veteran describes, and the service treatment records do not 
cooborate this, it could only have occurred during a period of 
INACDUTRA.  However, service connection is warrant for disability 
incurred during INACDUTRA only if it is an injury, and not a 
disease.  Nevertheless, in some circumstances, a person disabled 
from PTSD stemming from trauma during INACDUTRA may be considered 
disabled by an "injury" for purposes of section 101(2) and (24).  
See VAOPGCPREC 8-2001 (February 26, 2001).  

As to this, in this case the Veteran (and he is a veteran by 
virture of now being service-connected for bilateral hearing 
loss) is not shown to have PTSD.  Accordingly, service connection 
for PTSD incurred during a period of INACDUTRA is not warranted.  

There is otherwise no evidence showing that the Veteran had any 
active service and it is neither alleged nor contended that there 
was some other event that occurred during a period of ACDUTRA 
which caused the Veteran to develop PTSD. 

Additionally, while the Veteran has submitted information 
indicating that the psychotropic medication that he now takes is 
used for treatment of PTSD, that same article also indicates that 
it is used in the treatment of depression.  Here, the record is 
replete with clinical notations that the Veteran had depression 
or a depressive disorder.  However, the evidentiary record simply 
contains no evidence, other than the Veteran's vague allegations, 
of psychiatric disability stemming from his service in a state 
National Guard, or his now service-connected hearing loss.  More 
to the point, he has never reported any observable signs or 
symptoms (other than the incident in May 1986) of psychiatric 
disability as having occurred during any period of ACDUTRA or 
INACDUTRA.  

The evidence shows that the Veteran began receiving treatment for 
a depressive disorder, and also abused at least alcohol if not 
other drugs, many years after his service in the Pennsylvania 
Army National Guard.  There is no credible evidence of an 
inservice stressor, for the purpose of establishing the existence 
of PTSD and no postservice complaints characteristic of PTSD.  
Also, there is nothing in the record which relates any acquired 
psychiatric disorder to the Veteran's service-connected bilateral 
hearing loss other that the Veteran's only personal opinion.  As 
to this, a layperson the Veteran is not competent to render a 
medical opinion as to the etiology of his current psychiatric 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Back Disorder

The service treatment records are negative for disability of the 
Veteran's back.  Specifically, repeated medical history 
questionnaires were negative for complaints of back pain.  The 
earliest evidence of even a complaint of back pain, much less of 
pathology of the spine, is more than a decade after the 
terminations of all periods of the Veteran's ADCUTRA and 
INACDUTRA. 

The only evidence which links the Veteran's current spinal 
pathology to his military service are his own statements of 
having had pain from injuring his back lifting heavy objects 
during some unspecified period of ADCUTRA or INACDUTRA.  
Lay evidence may be competent to show continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (2007) (lay evidence is 
competent when a condition can be identified by a layperson) and 
Savage v. Gober, 10 Vet. App. 488, 497 (1997)).  

A layperson is competent to testify as to pain.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  While competent to testify 
to the pain or other symptoms personally experienced during or 
after military service, a layperson is generally not competent to 
testify that what was experienced inservice caused disability 
which was not clinically shown to have manifested until years 
after service.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  

Accordingly, service connection for a back disability is not 
warranted.  

Tension Migraine Headaches

The Veteran did incur a head injury in October 1984 during a 
period of INACDUTRA.  However, after sutures were removed there 
is no evidence of any residual disability.  Significantly, a CT 
scan of the Veteran's head in 1999 was negative.  While there is 
no evidence of complaints of headaches until after the Veteran 
apparently developed nonservice-connected hypertension, there is 
no competent evidence linking any current headaches that the 
Veteran may now have with any period of ACDUTRA or INACDUTRA.  

In sum, there is nothing in the evidentiary file which relates 
any headaches to any period of the Veteran's ACDUTRA or 
INACDUTRA.  

Bilateral Hearing Loss

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a rating 
for bilateral lateral hearing loss may range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level in decibels, 
measured by pure tone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85(b).  

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. This average is used in 
all cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  Each ear is to be 
evaluated separately.  38 C.F.R. § 4.86(b).  

Analysis

VA Audiology Examination in June 2000

On VA audiology examination in June 2000, the Veteran's pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
were 10, 45, 65, and 60 decibels, respectively, with average 
decibel loss rounded to 45.  Pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 10, 30, 65, and 70 
decibels, respectively, with an average decibel loss rounded to 
44.  Speech recognition or discrimination was 92 percent in the 
right ear and 88 in the left ear. 

The findings for the right ear yield a numerical designation of I 
under TABLE VI as the average puretone decibel loss of 45 is in 
the range of between 42 and 49 and the speech discrimination 
score of 92 percent is the range of between 92 and 100 percent.   

The findings for the left ear yield a numerical designation of II 
under TABLE VI as the average puretone decibel loss of 44 is in 
the range of between 42 and 49and the speech discrimination score 
of 88 percent is the range of between 84 and 90 percent.   

Entering the numeral designations of I and II to TABLE VII yields 
a disability rating of zero percent (i.e., a noncompensable 
disability rating) under Diagnostic Code 6100. 

VA Audiology Examination in March 2003

On VA audiology examination in March 2003, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
were 35, 60, 65, and 60 decibels, respectively, with average 
decibel loss rounded to 55.  Pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 85, and 75 
decibels, respectively, with an average decibel loss rounded to 
63.  Speech recognition or discrimination was 94 percent in the 
right ear and 94 in the left ear. 

The findings for the right ear yield a numerical designation of I 
under TABLE VI as the average puretone decibel loss of 55 is in 
the range of between 50 and 57 and the speech discrimination 
score of 94 percent is the range of between 92 and 100 percent.   

The findings for the left ear yield a numerical designation of II 
under TABLE VI as the average puretone decibel loss of 63 is in 
the range of between 58 and 65 and the speech discrimination 
score of 94 percent is the range of between 92 and 100 percent.   

Entering the numeral designations of I and II to TABLE VII yields 
a disability rating of zero percent (i.e., a noncompensable 
disability rating) under Diagnostic Code 6100.  

VA Audiology Examination in January 2004

On VA audiology evaluation on an outpatient basis January 2004, 
the pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 25, 60, 60, and 55 decibels, respectively, 
with average decibel loss rounded to 50.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 45, 50, 70, 
and 70 decibels, respectively, with an average decibel loss 
rounded to 59.  Speech recognition or discrimination ability was 
not tested.  

Because there was not testing of speech discrimination ability in 
either ear, evaluation of the bilateral hearing loss is not 
possible under TABLE VI.  

Were the Veteran to be rated under Table VIa, the findings for 
the right ear would yield a numerical designation of III under 
TABLE VIa as the average puretone decibel loss of 50 is in the 
range of between 49 and 55; and the findings for the left ear 
would yield a numerical designation of IV under TABLE VIa as the 
average puretone decibel loss of 59 is in the range of between 56 
and 62.  Then, entering the numeral designations of III and IV to 
TABLE VII would yield a disability rating of 10 percent under 
Diagnostic Code 6100.  

However, 38 C.F.R. § 4.85(c) specifically states that TABLE VIa 
"will be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of [38 C.F.R.]§ 4.86."  
Here, the January 2004 VA evaluation did not indicate that the 
use of speech discrimination was not appropriate.  

Both 38 C.F.R. § 4.86(a) and (b) provide for the evaluation of 
hearing acuity under TABLE VI or TABLE Via, whichever results in 
the higher rating, but only on specific conditions, when an 
exceptional pattern of hearing impairment is shown.  

As the pure tone threshold on each of the examinations at each of 
the four specified frequencies of 1000, 2000, 3000, and 4000 
Hertz were not 55 decibels or more, an exceptional pattern of 
hearing impairment is not shown under 38 C.F.R. § 4.86(a).  Also, 
as the puretone thresholds were not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86(b). 

Accordingly, the use of TABLE VIa for interpreting the results of 
the testing in January 2004 is not permissible. 

As to the private audiology evaluations, those conducted in April 
2000 and January 2002 are not shown to have used the Maryland CNC 
methodology to arrive at the speech discrimination ability 
reflected in the reports of those evaluations.  Also, the July 
2002 private audiology evaluation did not reflect and scores for 
speech discrimination ability.  Consequently, the reports of 
those evaluations may not be used for rating purposes.  

Also, the Veteran has alleged that his hearing disability is of 
such severity that he must use hearing aids.  The evidentiary 
record shows that he has been fitted with hearing aids.  
Nevertheless, the evidence shows that bilateral hearing loss is 
noncompensably disabling under the applicable rating criteria.  
The assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Thus, the Board concludes that the record as a whole does not 
show that the bilateral hearing loss more nearly approximates the 
criteria for a compensable evaluation at any time during the time 
frame which is relevant to this appeal.  Fenderson, supra.  In 
other words, the hearing loss has been not been compensably 
disabling during the relevant time period, so the rating cannot 
be "staged."  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD; a back disorder; and for tension migraine headaches 
is denied. 

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


